PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/574,328
Filing Date: 18 Sep 2019
Appellant(s): Pullman, David



__________________
William C. Gehris (Reg. No. 38,156)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Preliminarily, it is noted that there was a relevant decision rendered by the Patent Trial and Appeal Board (PTAB) on May 1, 2019 in parent application no. 14/714,482. 
The following version of claim 1 is the currently pending version of claim 1 in the instant application. Claim 1 of the instant application includes all of the limitations of appealed claim 1 from the parent application plus the limitations bolded below.
Claim 1 (previously presented):    A method for creating a pool of intellectual property assets for securitization comprising the steps of:
identifying rights to each of a plurality of intellectual property assets including a first intellectual property asset and a second intellectual property asset, the rights including first rights corresponding to a first revenue stream and second rights corresponding to a second revenue stream;
storing, in an asset revenue database, a first asset identifier for the first intellectual property asset and first asset revenues, and a second asset identifier for the second intellectual property asset and second asset revenues;
receiving an input from an input device from a user;
identifying, using a processor accessing the asset revenue database as a function of the input, revenues in the first revenue stream associated with the first intellectual property asset so as to define first asset first revenues of the first asset revenues stored in the asset revenue database, and revenues in the second revenue stream associated with the of the first asset revenues stored in the asset revenue database;
identifying revenues, using the processor accessing the asset revenue database as a function of the input, in the first revenue stream associated with the second intellectual property asset so as to define second asset first revenues of the second asset revenues stored in the asset revenue database, and revenues in the second revenue stream associated with the second intellectual property asset so as to define second asset second revenues of the second asset revenues stored in the asset revenue database;
selecting, using the processor, at least the first intellectual property asset and the second intellectual property asset from the plurality of the intellectual property assets to form a pool of intellectual property assets to be securitized, the pool having a first pool revenue stream including the first asset first revenues and the second asset first revenues and a second pool revenue stream including the first asset second revenues and the second revenue second revenues, the first and second assets being selected so that the first pool revenue stream is at least a first predetermined amount and the second pool revenue is at least a second predetermined amount.

Rejections under 35 U.S.C. § 101
	Appellant argues:
In the Board decision of May 1, 2019 in parent Application No. 14/714,482, the Board stated at page 8 that “all of the computer functions detailed above are well-understood, routine and conventional activities previously known in the trading industry.”
…
Claims 1 and 6 were amended to recite “receiving an input from an input device from a user” and then to recite for example “identifying, using a processor accessing the asset revenue database as a function of the input” and “identifying revenues, using the processor accessing the asset revenue database as a function of the input.”
…
The identifying steps rely on a specific input from an input device and are not mental steps, and are integrated into a practical example meeting at least Prong 2A. The use of the input as claimed and used by the processor for specific novel processes is simply not shown or needed in the previous claim and is not an and the Advisory Action appears to accept this assertion.
With respect to Prong 2B, the use of the processor to access the database as function of the input and then select the assets using the accessed database information is an inventive concept as per the Board decision and as argued below with respect to the obviousness rejection and thus also meets Prong 2B. See MPEP 2106. Thus the Examiner’s assertion that the steps are “well-understood, routine and conventional” simply is not true and should the 103 rejection be reversed, the 101 rejection which appears based on the 103 rejection should also be reversed. The Examiner has provided no support for the assertion that the steps are “well-understood, routine and conventional” other than the 103 rejection.
It is noted that the present application deals with a novel and inventive concept at the time of the present invention, which was before the effective filing date of May 31, 2002, and what was considered well-understood, routine and conventional must be understood in that time frame as well, as this case is unusual in that the 20 year-from-filing date is fast approaching. (Appeal Br. “Rejections under 35 U.S.C. § 101” section)
	The Examiner points out that most of the functions present in exemplary claim 1 were present in the appealed claim 1 of parent application no. 14/714,482. The fact that claim 1 in the instant application additionally recites “receiving an input from an input device from a user” does not preclude the existence of mental steps. Regardless, the rejection does not identify a mental process as one of the abstract ideas in Step 2A – Prong 1 of the Subject Matter Eligibility (SME) test. Instead, the rejection points out that most of the claim details exemplify the abstract idea of a method of organizing human activity since the details are directed to the fundamental economic practice of securitizing intellectual property assets and selling rights in those assets.  Claim 6 further selects a pool using a least squares method based on the desired ratio, which is an example of the abstract idea of mathematical concepts. It is further noted that the Examiner’s analysis was affirmed for a substantially similar claim (claim 1) in the Patent Trial and Appeal Board decision rendered in parent application no. 14/714,482 on May 1, 2019, which stated: “We thus agree with the Examiner’s findings that claim 1 recites a 
The Examiner has explained in Step 2A -- Prong 2 of the Subject Matter Eligibility test that the additional elements are general-purpose and generic elements. Appellant has not presented evidence to the contrary. The insignificant, extra-solution activities identified in Step 2A -- Prong 2 are further addressed in Step 2B of the analysis. Appellant has not provided any evidence that any aspects of the invention (particularly those implemented by at least one additional element) are not well-understood, routine, and conventional. As pointed out in the rejection, the Specification describes the input device as including, for example, a keyboard or client computer (Spec: ¶ 69), which are both general-purpose and generic elements.  The Specification makes general reference to use of a processor and database (Spec: ¶ 70), also suggesting that they are general-purpose and generic elements.
Contrary to Appellant’s assertion, the claims are not clearly statutory and, thus, would not qualify for the streamlined analysis under 35 U.S.C. § 101.
Appellant’s assertion that “the use of the processor to access the database as function of the input and then select the assets using the accessed database information is an inventive concept as per the Board decision” is unclear since this limitation was not present in the claims considered by the Board in the appeal of parent application no. 14/714,482. As to Appellant’s reference to the art rejection, Appellant 
Appellant has not shown how the additional elements are integrated with the abstract idea to integrate the abstract idea into a practical application or provide an inventive concept. The Board decision in the parent application also recognized that Appellant’s disclosed processor is a general purpose processor and it does not impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort to monopolize the judicial exception, the claim steps amount to no more than a generic computer performing generic computer functions, there is no technological improvement or improvement to a technological field, a particular machine or manufacture is not integral to the claim, the ordered combination adds nothing that is not already present when the steps are considered separately, and there is no transformation or reduction of a particular article to a different state or thing (see PTAB decision dated May 1, 2019 of parent application no. 14/714,482: pages 6-11).  “Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea of information access using some unspecified, generic computer.” (PTAB Decision dated May 1, 2019 of parent application no. 14/714,482: p. 9)
The limitations added to claim 1 in the instant application compared to appealed claim 1 of parent application no. 14/714,482 (i.e., the limitations bolded in claim 1 above) include steps of storing data in a database, receiving input from an input device, 
Regarding the analysis performed in Step 2B of the Subject Matter Eligibility test, the Examiner cited various court decisions as evidence showing that the operations related to receiving, transmitting, storing, and retrieving data is well-understood, routine, and conventional. The Examiner’s analysis was affirmed for  substantially similar claim 1 in the Patent Trial and Appeal Board decision rendered in parent application no. 14/714,482 on May 1, 2019, which explains that the claimed processor is a general purpose processor and it does not impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort to monopolize the judicial exception, the claim steps amount to no more than a generic computer performing generic computer functions, there is no technological improvement or improvement to a technological field, a particular machine or manufacture is not integral to the claim, the ordered combination adds nothing that is not already present when the steps are considered separately, and there is no transformation or reduction of a particular article to a different state or thing (see PTAB decision dated May 1, 2019 of parent application no. 14/714,482: pages 6-11). “Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea of information access using some unspecified, generic computer.” (PTAB decision dated May 1, 2019 of parent application 

Rejections under 35 U.S.C. § 103(a)
	Appellant submits that Oberuc's portfolio is not analogous to a revenue stream (Appeal Br. “Rejections under 35 U.S.C. § 103(a)” section). The Examiner respectfully disagrees. A portfolio is a pool of investments with a return on investment. As explained in the art rejection, "Oberuc allows a user to set up a portfolio and select a plurality of investments for the portfolio (Oberuc: Fig. 2), define a minimum and maximum asset allocation for each investment, and define a minimum rate of return for a portfolio (Oberuc: Figs. 3, 7; Paragraphs 37, 39-42, 63, 107, 126)." The assets and investments in a portfolio are expected to provide revenue streams, particularly when positive returns on investment are yielded. Figure 3 of Oberuc is seen below:

    PNG
    media_image2.png
    490
    709
    media_image2.png
    Greyscale


Regarding claim 6, Appellant additionally submits that "[t]here is no desired ratio at all in either Keough or Moody or Oberuc." (Appeal Br. “Rejections under 35 U.S.C. § 103(a)” section) The Examiner respectfully disagrees. As seen on page 13 of the final Office action dated April 16, 2020, Keough was cited as teaching the establishment of a ratio of revenue streams. Keough discloses an automated securitization system (using a processor, as seen in Fig. 1 and on page 2 of Keough) in which a user may set up desired ratios of assets from securitized revenue streams (an input device is seen in Fig. 1 of Keough).  For example, various revenue streams may be set such that 50% is international, tax-based, 25% is entertainment-based and 25% is (50% health insurance and 50% malpractice insurance) (Keough: page 18), reproduced herein:

    PNG
    media_image3.png
    181
    487
    media_image3.png
    Greyscale

	Furthermore, it is noted that the limitation in question (i.e., “the first and second assets being selected so that the first pool revenue stream is at least a first predetermined amount and the second pool revenue stream is at least a second predetermined amount”) was addressed in the Board decision of the parent case. In this decision, the Board stated:
The Examiner relies on Keough’s Figure 1 and page 2 for teaching this subject matter. (Final Act. 6). Specifically, the Examiner finds that Keough teaches that various revenue streams may be such that 50% is international, tax-based, 25% is entertainment based) and 25% is (50% health insurance and 50% malpractice). While the Examiner may be correct that Keough teaches that the mix of revenue streams are allocated according to the above criteria, the Examiner has failed to establish that Keough teaches that the allocations are such that the ‘first and second assets being selected so that the first pool revenue stream is at least a first predetermined amount and the second pool revenue is at least a second predetermined amount’ as required by claim 1. (PTAB decision dated May 1, 2019 of parent application no. 14/714,482: p. 11)

In the parent application, claim 1 (the only pending claim) was rejected over Moody in view of Keough. Looking at the limitation, “the first and second assets being selected so that the first pool revenue stream is at least a first predetermined amount and the second pool revenue stream is at least a second predetermined amount,” the see # 302B and # 302G of Figure 3, also described in ¶¶ 30, 39 of Oberuc). Keough shows how multiple revenue streams may be established and defined in relation to one another while Oberuc more explicitly describes how investment options available to an investor may be further defined by the investor in terms of a minimum allocation amount (i.e., “at least a [first or second] predetermined amount”). The art rejection provides various motivating factors that would have rendered the proposed modifications obvious to one of ordinary 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.